Citation Nr: 0922839	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-04 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to compensation for squamous cell carcinoma of 
the larynx under under the provisions of 38 U.S.C.A. § 1151 
(West 2002) based on treatment received at the Altoona VA 
Medical Center (VAMC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to August 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  Jurisdiction over the 
Veteran's claim resides with the Pittsburgh, Pennsylvania RO.

In his September 2006 claim for § 1151 benefits, and in 
subsequent contentions, the Veteran raised the issue of 
entitlement to service connection for cancer of the larynx.  
This issue was discussed by the RO in the context of its 
August 2007 decision denying entitlement to compensation 
under 38 U.S.C.A. § 1151; however, the service connection 
issue was not explicitly adjudicated and the Veteran was not 
informed that the issue had been adjudicated.  This issue is 
referred to the RO or AMC for initial adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to provide an examination or obtain a medical 
opinion when needed to adjudicate a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  The threshold for triggering VA's duty 
to get an examination is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).  The Veteran contends that he was prescribed 
medication for gastroesophageal reflux at a private facility.  
Records from that facility confirm that that he was found to 
have acid reflux and that medication was apparently 
prescribed.  The Veteran further asserts that he was told 
that if he did not take the medication he would be at risk 
for laryngeal cancer.  He also contends that the prescription 
was cut by VA treatment providers and alternate medications 
were used.  As a result, the acid reflux was not controlled 
and he developed laryngeal cancer.  There is some scientific 
evidence that there may be a relationship between laryngeal 
cancer and reflux.  M. Qadeer et al., Gastroesophageal Reflux 
and Laryngeal Cancer: Causation or Association? A Critical 
Review, 27 Journal of Otolaryngology 119-28 (2006).  

The record shows that the Veteran was found to have squamous 
cell cancer of the left vocal cord.  An examination is needed 
to obtain a competent medical opinion as to whether improper 
VA treatment caused or contributed to the Veteran's 
documented laryngeal cancer.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, in order to obtain 
an opinion as to whether VA treatment 
caused or contributed to squamous cell 
cancer of the Veteran's larynx; and if so 
whether the treatment reflected 
carelessness, negligence, lack of proper 
skill, or error in judgment, or whether 
the development of squamous cell cancer 
of the larynx was an event not reasonably 
foreseeable but the result of VA 
treatment.  The examiner should review 
the claims folder and provide a rationale 
for these opinions.

2.  If the benefit sought on appeal 
remains denied, the RO or AMC should 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




